Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,516,084 in view of Hillis et al. (US 20060220988 A1). Although the claims at issue are not identical, they are not patentably distinct from each other except the word profile is applied in top-down direction.
See Hillis Fig. 1 teaches top dow direction variation in light emitting elements.
Thus it would be obvious to modify claim 14 of U.S. Patent No. 10,516,084 to be in top-down direction.
The motivation is that plan view has the substrate surface upon which fluidic assembly is performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. (US 20060220988 A1) hereafter referred to as Hillis in view of Tischler (US 20130187178 A1).
In regard to claim 1 Hillis teaches an encapsulated emissive element [see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] for selective fluidic assembly comprising: 
a light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] having a closed perimeter shape [ see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] , as viewed from a horizontal top-down perspective, comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts [“contacts 360 on light-emitting element 352”]; and, 
a fluidic assembly key [i.e. “plastic body”] while at least partially encapsulating [see Fig. 1, Fig. 21, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] the LED to form a closed perimeter shape, as viewed from the horizontal top-down perspective, 
Hillis does not teach in Fig. 12 “exposing the micro-LED electrical contacts” and “different than the micro-LED closed perimeter shape”.
Hillis does not state “micro” i.e. LED is micro-LED.
However see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”.
Thus Hillis teaches that the display element need not have the shape, size or surface characteristics needed but that they are conferred upon it by the carrier.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, “exposing the micro-LED electrical contacts” and “different than the micro-LED closed perimeter shape”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts and allowing shape to be different and “conferred upon” the element by the carrier.
In regard to claim 2 Hillis and Tischler as combined teaches further comprising: a plurality of micro-LED types [see Hillis Fig. 1, Fig. 21 see paragraph 0051 “wavelength band envelope, spectral width and/or ...” “one, two, three, or more different types of display elements may be used”], each micro-LED type having a unique closed perimeter shape [see Hillis paragraph 0051-0066 “Various display element/receptor location combinations may be devised” “Display elements may be distinguished from each other by various characteristics”] and configured to emit a unique wavelength [see Fig. 1, Fig. 21, see paragraph 0090, 0047-0052 “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] of light.
In regard to claim 3 Hillis and Tischler as combined teaches further comprising: a plurality of fluidic assembly key types, [see Hillis Fig. 1 see paragraph 0051-0066 “Various display element/receptor location combinations may be devised” “Display elements may be distinguished from each other by various characteristics”]each fluidic assembly key type associated with a corresponding micro-LED type, and having a different closed perimeter shape [see Hillis paragraph 0051-0066 “Various display element/receptor location combinations may be devised” “Display elements may be distinguished from each other by various characteristics”] than the corresponding micro-LED type.
In regard to claim 4 Hillis and Tischler as combined teaches further comprising: a plurality of micro-LED types, each micro-LED type configured to emit [see Hillis Fig. 1, Fig. 21 see paragraph 0051 “wavelength band envelope, spectral width and/or ...”] a unique wavelength [see Fig. 1, Fig. 21, see paragraph 0090, 0047-0052 “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] of light; and, a plurality of fluidic assembly key types, each fluidic assembly key type associated with a corresponding micro-LED type, and having a different closed perimeter shape [see Fig. 1, Fig. 21  Hillis paragraph 0051-0066 “Various display element/receptor location combinations may be devised” “Display elements may be distinguished from each other by various characteristics”] than the corresponding micro-LED type.
In regard to claim 6 Hillis and Tischler as combined teaches wherein each encapsulated emissive element has a common thickness [see Hillis Figs. 12, see combination Tischler example of Figs. 10, 11 the mold 1030 has uniform depth for different elements ], as viewed from a vertical sideways perspective, orthogonal to the micro-LED top surface.
In regard to claim 7 Hillis and Tischler as combined teaches wherein the fluidic assembly key completely encapsulates [see Hillis Figs. 12, 16-18 see combination Tischler ] the micro-LED sidewalls.
In regard to claim 8 Hillis and Tischler as combined teaches [it is noted that parallel is not the same as coplanar] wherein the micro-LED top surface is formed in a first horizontal plane [see Hillis Figs. 12, 16-18 see combination Tischler, see Tischler ] and the micro- LED bottom surface is formed in a second horizontal plane [see Hillis Figs. 12, 16-18 see combination Tischler ], parallel to the first horizontal plane; and, wherein the fluidic assembly key has a bottom surface [see Hillis Figs. 12, 16-18 see combination Tischler ], aligned in parallel with the micro-LED bottom surface, a top surface aligned in parallel with the micro-LED top surface [see Hillis Figs. 12, 16-18 see combination Tischler ], and a closed perimeter planar surface between the fluidic assembly key top and bottom surfaces, orthogonal [see Hillis Figs. 12, 16-18 see combination Tischler, see sidewall in Hillis Fig. 16 is vertical ] to the first and second horizontal planes.
In regard to claim 9 Hillis and Tischler as combined teaches wherein the micro-LED electrical contacts are arranged in an orientation selected from the group consisting of vertical, with a first electrical contact mounted on the micro-LED top surface and a second electrical contact mounted on the micro- LED bottom surface, and surface mount [see Hillis Figs. 12, 16-18 see combination Tischler ], with both the first and second electrical contacts mounted on the micro-LED top surface.
In regard to claim 10 Hillis and Tischler as combined teaches further comprising: a plurality of fluidic assembly key types, each fluidic assembly key type having a circular closed perimeter shape [see Hillis Fig. 7 see paragraph 0056 “receptor location 120 and 122 are circular receptacles of different sizes” ] with a unique diameter.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Tischler as combined and further in view of Yeh et al. (US 20130214302 A1) hereafter referred to as Yeh
In regard to claim 5 Hillis and Tischler as combined does not specifically teach wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
However see Yeh 0041 “a thickness of the red light emitting diode chip is generally greater than the thickness of the blue light emitting diode chip and the thickness of the green light emitting diode chip”.
Thus it would be obvious to modify Hillis such that wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacturing to allow the different chips to have different thicknesses.

Claim(s) 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis in view of Tischler .
In regard to claim 11 Hillis teaches an encapsulated emissive element [see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] for selective fluidic assembly comprising: 
a plurality of light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] types, each LED type having a unique closed perimeter shape [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] , as viewed from a horizontal top-down perspective, comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts [“contacts 360 on light-emitting element 352”]; and, 
a plurality of fluidic assembly key types, each fluidic assembly key type [see “plastic body” see Fig. 1, Fig. 21, 12, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”] while at least partially encapsulating the LED type,
but does not teach exposing the micro-LED electrical contacts of a corresponding micro- LED type.
Hillis does not state “micro” i.e. LED is micro-LED.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, exposing the micro-LED electrical contacts of a corresponding micro- LED type.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts .
In regard to claim 12 Hillis and Tischler as combined teaches wherein each fluidic assembly key type has a common closed perimeter shape [see Hillis Fig. 7 see paragraph 0056 “receptor location 120 and 122 are circular receptacles of different sizes” ] , as viewed from the horizontal top-down perspective.
In regard to claim 13 Hillis and Tischler as combined teaches wherein each fluidic assembly key type has a unique closed perimeter shape [see Hillis Fig. 1, Fig. 21 see paragraph 0051-0066 “Various display element/receptor location combinations may be devised” ], as viewed from the horizontal top-down perspective.
In regard to claim 14 Hillis and Tischler as combined teaches wherein each micro-LED type is configured to emit a unique [see Fig. 1, Fig. 21, see paragraph 0090, 0047-0052 “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] wavelength of light.
In regard to claim 16 Hillis and Tischler as combined teaches wherein each encapsulated emissive element has a common thickness [see Hillis Figs. 12, see combination Tischler example of Figs. 10, 11 the mold 1030 has uniform depth for different elements ], as viewed from a vertical sideways perspective, orthogonal to the micro-LED top surface.
In regard to claim 17 Hillis and Tischler as combined teaches wherein the fluidic assembly key completely encapsulates [see Hillis Figs. 12, 16-18 see combination Tischler ] the micro-LED sidewalls.
In regard to claim 18 Hillis and Tischler as combined teaches [it is noted that parallel is not the same as coplanar] wherein the micro-LED top surface is formed in a first horizontal plane  [see Hillis Figs. 12, 16-18 see combination Tischler, see Tischler ]and the micro- LED bottom surface is formed in a second horizontal plane [see Hillis Figs. 12, 16-18 see combination Tischler ], parallel to the first horizontal plane; and, 
wherein the fluidic assembly key has a bottom surface, aligned in parallel [see Hillis Figs. 12, 16-18 see combination Tischler ] with the micro-LED bottom surface, a top surface aligned in parallel [see Hillis Figs. 12, 16-18 see combination Tischler ] with the micro-LED top surface, and a closed perimeter planar surface between the fluidic assembly key top and bottom surfaces, orthogonal [see Hillis Figs. 12, 16-18 see combination Tischler, see sidewall in Hillis Fig. 16 is vertical ] to the first and second horizontal planes.
In regard to claim 19 Hillis and Tischler as combined teaches wherein the micro-LED electrical contacts are arranged in an orientation selected from the group consisting of vertical, with a first electrical contact mounted on the micro-LED top surface and a second electrical contact mounted on the micro-LED bottom surface, and surface mount [see Hillis Figs. 12, 16-18 see combination Tischler ], with both the first and second electrical contacts mounted on the micro-LED top surface.
In regard to claim 20 Hillis and Tischler as combined teaches wherein each fluidic assembly key type has a circular closed perimeter shape, as viewed from the horizontal top-down perspective [see Hillis Fig. 7 see paragraph 0056 “receptor location 120 and 122 are circular receptacles of different sizes” ] , with a unique diameter.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Tischler as combined and further in view of Yeh 
In regard to claim 15 Hillis and Tischler as combined does not specifically teach wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
However see Yeh 0041 “a thickness of the red light emitting diode chip is generally greater than the thickness of the blue light emitting diode chip and the thickness of the green light emitting diode chip”.
Thus it would be obvious to modify Hillis such that wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacturing to allow the different chips to have different thicknesses.
 
Claim(s) 21, 22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis in view of Tischler .
In regard to claim 21 Hillis teaches an encapsulated emissive element [see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] for selective fluidic assembly comprising: 
a plurality of light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] types having a closed perimeter shape [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] , as viewed from a horizontal top-down perspective, with each LED type comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts [“contacts 360 on light-emitting element 352”], with each LED type configured to emit a unique wavelength [see Fig. 1, Fig. 21, see paragraph 0090, 0047-0052 “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] of light; and, 
a plurality of fluidic assembly key types, each fluidic assembly key [see “plastic body” see Fig. 1, Fig. 21, 12, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”] while at least partially encapsulating the LED type, to form a closed perimeter shape, as viewed from a horizontal top-down perspective, 
but does not specifically teach “exposing the micro-LED electrical contacts of a corresponding micro-LED type” and “different than the micro-LED closed perimeter shape”.
Hillis does not state “micro” i.e. LED is micro-LED.
However see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”.
Thus Hillis teaches that the display element need not have the shape, size or surface characteristics needed but that they are conferred upon it by the carrier.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, “exposing the micro-LED electrical contacts of a corresponding micro-LED type” and “different than the micro-LED closed perimeter shape”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts and allowing shape to be different and “conferred upon” the element by the carrier.
In regard to claim 22 Hillis and Tischler as combined teaches  wherein each micro-LED type has a unique closed perimeter shape [see Hillis Fig. 1, Fig. 21 see paragraph 0051-0066 “Various display element/receptor location combinations may be devised” “Display elements may be distinguished from each other by various characteristics”] , as viewed from the horizontal top-down perspective.
In regard to claim 24 Hillis and Tischler as combined teaches wherein each encapsulated emissive element has a common thickness [see Hillis Figs. 12, see combination Tischler example of Figs. 10, 11 the mold 1030 has uniform depth for different elements ], as viewed from a vertical sideways perspective, orthogonal to the micro-LED top surface.
In regard to claim 25 Hillis and Tischler as combined teaches wherein the fluidic assembly key completely encapsulates [see Hillis Figs. 12, 16-18 see combination Tischler ] the micro-LED sidewalls.
In regard to claim 26 Hillis and Tischler as combined teaches [it is noted that parallel is not the same as coplanar]  wherein the micro-LED top surface is formed in a first horizontal plane [see Hillis Figs. 12, 16-18 see combination Tischler, see Tischler ] and the micro- LED bottom surface is formed in a second horizontal plane [see Hillis Figs. 12, 16-18 see combination Tischler ], parallel to the first horizontal plane; and, 
wherein the fluidic assembly key has a bottom surface [see Hillis Figs. 12, 16-18 see combination Tischler ], aligned in parallel with the micro-LED bottom surface, a top surface aligned in parallel [see Hillis Figs. 12, 16-18 see combination Tischler ] with the micro-LED top surface, and a closed perimeter planar surface between the fluidic assembly key top and bottom surfaces, orthogonal [see Hillis Figs. 12, 16-18 see combination Tischler, see sidewall in Hillis Fig. 16 is vertical ] to the first and second horizontal planes.
In regard to claim 27 Hillis and Tischler as combined teaches wherein the micro-LED electrical contacts are arranged in an orientation selected from the group consisting of vertical, with a first electrical contact mounted on the micro-LED top surface and a second electrical contact mounted on the micro-LED bottom surface, and surface mount [see Hillis Figs. 12, 16-18 see combination Tischler ], with both the first and second electrical contacts mounted on the micro-LED top surface.
In regard to claim 28 Hillis and Tischler as combined teaches wherein each fluidic assembly key type has a circular closed perimeter shape [see Hillis Fig. 7 see paragraph 0056 “receptor location 120 and 122 are circular receptacles of different sizes” ] with a unique diameter.
In regard to claim 29 Hillis and Tischler as combined teaches wherein each micro-LED type has a common circular  [see Hillis Fig. 7 see paragraph 0056 “receptor location 120 and 122 are circular receptacles of different sizes” ] closed perimeter shape.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Tischler as combined and further in view of Yeh 
In regard to claim 23 Hillis and Tischler as combined does not specifically teach wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
However see Yeh 0041 “a thickness of the red light emitting diode chip is generally greater than the thickness of the blue light emitting diode chip and the thickness of the green light emitting diode chip”.
Thus it would be obvious to modify Hillis such that wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacturing to allow the different chips to have different thicknesses.

Claim(s) 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis in view of Tischler .
In regard to claim 30 Hillis teaches a fluidic assembly emissive display [see title, see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] comprising: 
a substrate [“substrate 204” see paragraph 0047 “substrate 20”] comprising: 
a top surface [top, see Fig. 12]; 
a plurality of trap sites [“first receptor location 206 and second receptor location 208 are recessed regions or receptacles” “distribution of specific types of display elements in the display element array”] formed in the substrate top surface, with each trap site having sidewalls and an opening with a closed perimeter shape [see Fig. 1, Fig. 12, Fig. 21 circles, squares etc. see paragraph 0050-0051 “a substrate is provided having a plurality of receptor locations each having a respective defined shape, size and surface characteristic” “Each receptor location of the first type may have a first surface characteristic, and each receptor location of the second type may comprise a second surface characteristic”], as viewed from a horizontal top-down perspective, and a bottom surface with at least a first electrical interface [see Fig. 12 see Fig. 16 see paragraph 0090 “Power and control signals may be delivered to display element 350 from a substrate on which it is mounted, via contacts 364 and 366” see paragraph 0079 “Contact 232 and contact 234 form connections with contacts 236 and 238, respectively, which are formed in receptor location 208 and connected to power line 240 and control line 242” ] connected to a corresponding intersection in an underlying row/column [see paragraph 0098 “conventional row and column addressing”] enablement matrix; 
an encapsulated emissive element [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] occupying each trap site, 
each encapsulated emissive element comprising: a light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] having a closed perimeter shape [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] , as viewed from the horizontal top-down perspective, comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts [“contacts 360 on light-emitting element 352”]; and, 
a fluidic assembly key [i.e. “plastic body”] while at least partially encapsulating the LED to form a closed perimeter shape [see Fig. 1, Fig. 21, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”] , as viewed from the horizontal top-down perspective, matching the trap site opening closed perimeter shape [see Fig. 1, Fig. 12, Fig. 21] ,
but does not teach exposing the micro-LED electrical contacts .
Hillis does not state “micro” i.e. LED is micro-LED.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, exposing the micro-LED electrical contacts .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts .
In regard to claim 31 Hillis and Tischler as combined does not specifically teach wherein the fluidic assembly key has a different closed perimeter shape than the micro-LED.
However see Hillis paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”.
Thus Hillis teaches that the display element need not have the shape, size or surface characteristics needed but that they are conferred upon it by the carrier.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
Thus it would be obvious to modify Hillis to include wherein the fluidic assembly key has a different closed perimeter shape than the micro-LED.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is simplicity of design and manufacture by  allowing shape to be different and “conferred upon” the element by the carrier.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Tischler as combined and further in view of Thibeault et al. (US 6410942 B1) hereafter referred to as Thibeault .
In regard to claim 32 Hillis and Tischler as combined teaches wherein the fluidic assembly key has a circular closed perimeter shape [see Hillis Fig. 1 see circles] but does not specifically teach wherein the micro-LED has a circular closed perimeter shape  with a first diameter; and,  “with a second diameter, larger than the first diameter”.
See Thibeault “The shape and position of the micro-LEDs 12 can be varied with the preferred shape of each micro-LED being cylindrical. When viewed from above, each micro-LED appears circular with a diameter of between 1 and 50 microns”.
Thus it would be obvious to modify Hillis to include wherein the micro-LED has a circular closed perimeter shape  with a first diameter; and,  “with a second diameter, larger than the first diameter”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that circular design is simple and known to give good results to emit light as micro-LED and that physically encapsulation has to be bigger.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis in view of Tischler .
In regard to claim 33 Hillis teaches a fluidic assembly emissive display [see title, see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] comprising: 
a substrate [“substrate 204” see paragraph 0047 “substrate 20”] comprising: 
a top surface [top, see Fig. 12]; 
a plurality of trap sites [“first receptor location 206 and second receptor location 208 are recessed regions or receptacles” “distribution of specific types of display elements in the display element array”] formed in the substrate top surface, with each trap site having sidewalls and an opening with a closed perimeter shape [see Fig. 1, Fig. 12, Fig. 21 circles, squares etc. see paragraph 0050-0051 “a substrate is provided having a plurality of receptor locations each having a respective defined shape, size and surface characteristic” “Each receptor location of the first type may have a first surface characteristic, and each receptor location of the second type may comprise a second surface characteristic”], as viewed from a horizontal top-down perspective, and a bottom surface with at least a first electrical interface [see Fig. 12 see Fig. 16 see paragraph 0090 “Power and control signals may be delivered to display element 350 from a substrate on which it is mounted, via contacts 364 and 366” see paragraph 0079 “Contact 232 and contact 234 form connections with contacts 236 and 238, respectively, which are formed in receptor location 208 and connected to power line 240 and control line 242” ] connected to a corresponding intersection in an underlying row/column [see paragraph 0098 “conventional row and column addressing”] enablement matrix; 
encapsulated emissive elements occupying the trap sites comprising: 
a plurality of light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] types, each LED type having a unique closed perimeter shape [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] , as viewed from the horizontal top-down perspective, comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts [“contacts 360 on light-emitting element 352”]; and, 
a plurality of fluidic assembly key [i.e. “plastic body”] types, each fluidic assembly key type while at least partially encapsulating the LED type, to form a closed perimeter shape [see Fig. 1, Fig. 21, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”] , as viewed from the horizontal top-down perspective, matching the trap site opening [see Fig. 1, Fig. 12, Fig. 21] closed perimeter shape,
but does not teach exposing the micro-LED electrical contacts of a corresponding micro-LED type .
Hillis does not state “micro” i.e. LED is micro-LED.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, exposing the micro-LED electrical contacts of a corresponding micro-LED type .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts .

Claim(s) 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis in view of Tischler .
In regard to claim 34 Hillis teaches a fluidic assembly emissive display [see title, see Fig. 12 see paragraph 0079, 0052 “display elements may be mixed into a carrier liquid and applied in the form of a slurry, emulsion, suspension, colloid or gel, or fluidized by the addition of a gas”] comprising: 
a substrate [“substrate 204” see paragraph 0047 “substrate 20”] comprising: 
a top surface [top, see Fig. 12]; 
a plurality of trap site types [“first receptor location 206 and second receptor location 208 are recessed regions or receptacles” “distribution of specific types of display elements in the display element array”] formed in the substrate top surface, with each trap site type having sidewalls and an opening with a unique closed perimeter shape [see Fig. 1, Fig. 12, Fig. 21 circles, squares etc. see paragraph 0050-0051 “a substrate is provided having a plurality of receptor locations each having a respective defined shape, size and surface characteristic” “Each receptor location of the first type may have a first surface characteristic, and each receptor location of the second type may comprise a second surface characteristic”], as viewed from a horizontal top-down perspective, and a bottom surface with at least a first electrical interface [see Fig. 12 see Fig. 16 see paragraph 0090 “Power and control signals may be delivered to display element 350 from a substrate on which it is mounted, via contacts 364 and 366” see paragraph 0079 “Contact 232 and contact 234 form connections with contacts 236 and 238, respectively, which are formed in receptor location 208 and connected to power line 240 and control line 242” ] connected to a corresponding intersection in an underlying row/column [see paragraph 0098 “conventional row and column addressing”] enablement matrix; 
encapsulated emissive elements [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”] occupying the trap sites comprising: 
a plurality of light emitting diode (LED) [see paragraph 0066 “light-emitting diodes”] types [see Fig. 1, Fig. 21, Fig. 12, Figs. 16-18 see paragraph 0090 “Light-emitting element 352 and carrier 354 may be produced by standard fabrication techniques including, for example, injection molding of a plastic body around a semiconductor-based light-emitting element”], each LED type comprising a top surface, a bottom surface, sidewall surfaces between the top and bottom surfaces, and a pair of electrical contacts, with each LED type configured to emit a unique wavelength [see Fig. 1, Fig. 21, see paragraph 0090, 0047-0052 “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” ] of light; and, 
a plurality of fluidic assembly key types, each fluidic assembly key [see “plastic body” see Fig. 1, Fig. 21, 12, Figs. 16-18 see different shapes see paragraph 0090, 0047-0052 “a plurality of display elements, each having a respective defined shape, size and surface characteristic complementary to a shape, size and surface characteristic of at least one receptacle” “Display elements of the first type may emit light that differs from light emitted by display elements of the second type ...” see paragraph 0073 “display elements include a carrier which contains or surrounds one or more light-modulating elements and may confer upon the display element its shape, size or surface characteristics”] while at least partially encapsulating the LED type, to form a closed perimeter shape, as viewed from a horizontal top-down perspective, different than the LED closed perimeter shape and matching a corresponding trap site type closed perimeter shape,
but does not teach exposing the micro-LED electrical contacts of a corresponding micro-LED type .
Hillis does not state “micro” i.e. LED is micro-LED.
See Tischler Figs. 10-12 see paragraph 0028-0040, 0139-0145 “Contacts 220 are adhered to temporary carrier 410, preventing phosphor 420 from covering at least a portion of contacts 220” “process may include or consist essentially of injection molding, transfer molding, compression molding, casing etc” “well 1020 in mold 1030 may be modified to have any arbitrary shape”, see exposed contacts. See paragraph 0104 “In some embodiments, shaping and/or patterning or texturing of the surface is achieved during the formation or molding process, while in other embodiments shaping and/or patterning or texturing is performed after the phosphor is molded or after it is cured or partially cured”, see the molding shapes of Fig. 17, Fig. 33D “stepped die relief 960”.
See Tischler teaches see paragraph 0010 “Examples of LEEs include solid-state, organic, polymer, phosphor-coated or high-flux LEDs, microLEDs (described below)”.
Thus it would be obvious to modify Hillis to include the LED is micro-LED, exposing the micro-LED electrical contacts of a corresponding micro-LED type .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is micro-LED gives good results to obtain high pixel count and to obtain flexibility, simplicity of design and manufacture by using the exposed contacts .
In regard to claim 36 Hillis and Tischler as combined teaches wherein each encapsulated emissive element has a common thickness [see Hillis Figs. 12, see combination Tischler example of Figs. 10, 11 the mold 1030 has uniform depth for different elements ],  as viewed from a vertical sideways perspective, orthogonal to the micro-LED top surface.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Tischler as combined and further in view of Yeh 
In regard to claim 35 Hillis and Tischler as combined does not specifically teach wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
However see Yeh 0041 “a thickness of the red light emitting diode chip is generally greater than the thickness of the blue light emitting diode chip and the thickness of the green light emitting diode chip”.
Thus it would be obvious to modify Hillis such that wherein each micro-LED type has a unique thickness, as viewed from a vertical sideways perspective, orthogonal to the top surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacturing to allow the different chips to have different thicknesses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/        Primary Examiner, Art Unit 2818